El Juez Asociado Señor. HutchisoN,
emitió la opinión del tribunal.
Apelan los peticionarios de nna orden aprobando nn me-morándum de costas, después de celebrada nna vista impug-nando dicbo memorándum, y alegan que:
“1. La Corte de Distrito erró y cometió abuso de discreción al conceder honorarios de abogado en este caso, donde las cuestiones planteadas eran nuevas y se resolvían por vez primera.
“2. La Corte de Distrito erró y cometió abuso de discreción al imponer el pago de honorarios de abogado en contra de los apelan-tes sin éstos ser culpables de temeridad por la interposición de la acción.
“3. La Corte de Distrito erró al aprobar una partida de hono-rarios de abogado no obstante el hecho admitido de no haberse pa-gado ni tenerse que pagar compensación alguna por la parte de-mandada a su letrado.
“4. La Corte de Distrito erró, aun cuando hubiera derecho a la concesión de honorarios de abogado, al señalar la cantidad de $800 en tal concepto, por ser excesiva, irrazonable y crecida la mencio-nada suma. ’ ’
*594 La sentencia que sirvió de fundamento al memorándum fué confirmada por este Tribunal en junio 25, 1924, López Ramírez v. Benítes Castaño, (33 D.P.R.).
Las cuestiones sugeridas en los tres primeros señalamien-tos de error se formulan, por tanto, demasiado tarde cuando se suscitan por primera vez en apelación contra una orden aprobando un memorándum de costas.
La doctrina basta abora establecida en este sentido, sin embargo, excluye solamente la cuestión que realmente se re-suelve por la sentencia, o sea, si deben concederse o nó las costas, con o sin honorarios de abogado. Esto no quiere decir que la corte al resolver esta cuestión ba agotado la discreción así ejercitada. (Castro v. Societé Anonyme des Sucreries de Saint Jean, de julio 24, 1925, pág. 575.)
Mencionamos esto, de paso, porque los apelantes al dis-cutir el cuarto señalamiento se fundan en cierto sentido en el mismo razonamiento antes aducido en apoyo de las pro-posiciones contenidas en los anteriores señalamientos. Y toda vez que la discreción ejercitada al conceder las costas al tiempo de dictarse sentencia es una discreción continua, el procedimiento adoptado por los apelantes no sólo es per-misible sino también lógico, compatible y, con sujeción a las limitaciones que más adelante se indican, es correcto.
El tercer señalamiento podría resolverse por otros fun-damentos, sin decidir sobre sus méritos intrínsecos en lo que concierne a la concesión de por lo menos de una cantidad nominal por honorarios.
Los apelantes» citan en relación con esto el tomo 15 de Corpus Juris, págs. 179 y 117, secciones 434 y 254. Los abo-gados de los apelantes se limitan a citar de la parte principal de la referida autoridad, y dentro de las circunstancias no tenemos que dedicarnos a iniciativa propia en determinar si los casos relacionados en las notas finales a la sección 434 envuelven o nó honorarios de abogado, o si los casos canadienses en los cuales parece fundarse la sección 254, *595fueron o nó resueltos con arreglo a un estatuto semejante al nuestro.
Como basta ahora frecuentemente se ha indicado es el deber de los apelantes establecer la solidez de las proposi-ciones sometidas como razones para una pretendida revoca-ción y esta corte no dispone de tiempo alguno, ni le incumbe investigar cuestiones que son'más o menos dudosas, levan-tadas en los señalamientos de error, y que se alega están sostenidas por principios abstractos que se encuentran en cierto digesto, enciclopedia o compilación, pero sin que nada indique que los abogados han examinado los casos donde la regia así sugerida fué formulada.
El texto de nuestros estatutos (Art. 327 del Cód. de Enj. Civil) parece ser perfectamente claro y suficientemente comprensivo. Dice así (bastardilla nuestra):
“En todos los casos en que se hayan concedido a una parte las costas en una acción o procedimiento en la corte de distrito, dicha parte, a discreción de la corte de- distrito, tendrá derecho a recibir de la parte vencida, una cantidad que represente el valor de los servicios de su abogado o una parte de dicha cantidad; . . . .”
Por medio de un disponiéndose la legislatura procede en-tonces a excluir de la clase de casos así expecificados aquellos en los cuales el demandado “no hubiere radicado su compa-recencia,” pero no se hace ninguna mención de los casos en donde no se demuestra que cualquiera de las partes ha pa-gado, o es responsable de tales honorarios de abogado.
Pero aun cuando una verdadera cuenta y una responsa-bilidad existente fuera una condición precedente a la conce-sión de honorarios de abogado, sin embargo, en el caso pre-sente los servicios prestados no eran gratuitos. La acción se siguió contra el demandado en su carácter oficial de comi-sionado municipal de hacienda. Entre los deberes impues-tos al abogado del municipio estaba el de defender a los fun-cionarios municipales cuando así fueran demandados y por *596este y otros servicios profesionales recibía nn sueldo do $2,400 por año. Además, como aparece suficientemente de la opinión en el caso de López Ramírez de Arellano v. Benitez Castaño, Comisionado Municipal de Hacienda, supra, el municipio era la parte realmente interesada y para todos los fines prácticos el verdadero demandado. Cualesquiera honorarios de abogado que correspondieran al supuesto de-mandado en concepto de costas, es de presumirse que no quedarían en su poder, y su último destino es una cuestión en la cual el apelante no necesita tener ningún interés.
Nos inclinamos a convenir con el apelante en que la cantidad concedida por la corte inferior és algo más de lo que podría estimarse como una suma justa y razonable, teniendo todo en cuenta, especialmente debido a las circunstancias indicadas en los señalamientos primero y segundo.
Sin embargo, se admitió en la vista en la corte inferior que las rentas envueltas ascenderían a unos $8,000 ó $10,000, y el razonamiento para sostener el primero y segundo seña-lamientos tiende a la conclusión de que las cuestiones lega-les no eran menos nuevas, complicadas y difíciles desde el punto de vista del municipio que del sustentado por los pe-ticionarios. Sin duda que la partida de $1,000 reclamada por el demandado y rebajada a $800 por la corte inferior, era un cálculo muy razonable del valor de los servicios pres-tados por el abogado del demandado. .
Dentro de las circunstancias estamos persuadidos de que otra rebaja de $300 y una adjudicación de la cantidad res-tante estaría más en armonía con el tipo doble y método elástico de medida prescrito por la ley con el fin de cumplir los requisitos de la justicia sustancial de conformidad con las circunstancias de cada caso en particular. ;

Debe modificarse la orden apelada de conformidad con estos principios, y así modificada, confirmarse.

Los Jueces Asociados Señores Aldrey y Fraileo Soto, disintieron.